 



Exhibit 10.2
MUTUAL TERMINATION AGREEMENT
     MUTUAL TERMINATION AGREEMENT (the “Agreement”), dated as of April 23, 2007,
by and between GOLDEN PHOENIX MINERALS, INC., a Minnesota corporation, (the
“Company”), and FUSION CAPITAL FUND II, LLC, an Illinois limited liability
company (the “Buyer”).
     WHEREAS, the Buyer and the Company mutually desire to terminate the Common
Stock Purchase Agreement dated as of January 20, 2006, by and between the
Company and the Buyer (the “Purchase Agreement”) in connection with a $6 million
capital raise by the Company in a private placement to institutional and
accredited investors (the “Private Placement”). Attached hereto as Exhibit “A”
is the Company’s written notice of termination pursuant to Section 11(k) of the
Purchase Agreement. All capitalized terms used in this Agreement that are not
defined in this Agreement shall have the meanings set forth in the Purchase
Agreement;
     NOW THEREFORE, the Company and the Buyer hereby agree as follows:
     1. TERMINATION OF THE PURCHASE AGREEMENT.
     The Purchase Agreement, and the other Transaction Documents between the
Buyer and the Company related to the Purchase Agreement (other than this
Agreement, that certain Registration Rights Agreement between the Company and
Buyer dated January 20, 2006, the “Registration Rights Agreement”) are hereby
terminated effective as of the date hereof and any and all rights, duties and
obligations arising thereunder or in connection with the Purchase Agreement, and
the Transaction Documents (other then the Registration Rights Agreement and this
Agreement) are now and hereafter fully and finally terminated, provided,
however, that (i) the representations and warranties of the Buyer and Company
contained in Sections 2 and 3 of the Purchase Agreement, (ii) the
indemnification provisions set forth in Section 8 of the Purchase Agreement,
(iii) the agreements and covenants set forth in Section 11 of the Purchase
Agreement, including, but not limited to, the Company’s and the Buyer’s
obligations with respect to any pending purchases of Common Stock under the
Purchase Agreement, (iv) the Registration Rights Agreement, and (v) that certain
Termination Agreement between the Buyer and the Company dated as of January 19,
2006, and the “Surviving Obligations” set forth therein, shall survive such
termination and shall continue in full force and effect (the “Surviving
Obligations”).
     2. MUTUAL GENERAL RELEASE.
     Except as may arise under or in connection with this Agreement and the
Surviving Obligations, the Company and the Buyer hereby release and forever
discharge each party hereto and its predecessors, successors and assigns,
employees, shareholders, partners, managing members, officers, directors,
agents, subsidiaries, divisions and affiliates from any and all claims, causes
of actions, suits, demands, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments whatsoever in law or in equity, whether known or unknown,
including,

 



--------------------------------------------------------------------------------



 



but not limited to, any claim arising out of or relating to the transactions
described in the Purchase Agreement and Transaction Documents (other than the
Registration Rights Agreement or the Surviving Obligations) which any party
hereto had, now has or which its heirs, executors, administrators, successors or
assigns, or any of them, hereafter can, shall or may have, against any party
hereto or such parties predecessors, successors and assigns, employees,
shareholders, partners, managing members, officers, directors, agents,
subsidiaries, divisions and affiliates, for or by reason of any cause, matter or
thing whatsoever, whether arising prior to, on or after the date hereof,
provided, however, that (i) this Agreement, (ii) the Surviving Obligations
including, but not limited to, the Registration Rights Agreement, shall continue
in full force and effect as the legal, valid and binding obligation of each
party thereto enforceable against each such party in accordance with its terms.
     3. MISCELLANEOUS.
     (a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Chicago, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
     (b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
     (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

2



--------------------------------------------------------------------------------



 



     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
     (e) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Trading Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

                  If to the Company:         Golden Phoenix Minerals, Inc.      
  1675 E. Prater Way, Suite 102         Sparks, Nevada 89434
 
      Telephone:   775-853-4919
 
      Facsimile:   775-853-5010
 
      Attention:   Robert Martin
 
                If to the Buyer:         Fusion Capital Fund II, LLC         222
Merchandise Mart Plaza, Suite 9-112         Chicago, IL 60654
 
      Telephone:   312-644-6644
 
      Facsimile:   312-644-6244
 
      Attention:   Steven G. Martin

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.
     (f) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.

3



--------------------------------------------------------------------------------



 



     (g) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
     (h) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement.
     (i) No Strict Construction. The language used in this Agreement is the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
     (j) Changes to the Terms of this Agreement. This Agreement and any
provision hereof may only be amended by an instrument in writing signed by the
Company and the Buyer. The term “Agreement” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
     (k) Failure or Indulgence Not Waiver. No failure or delay in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.
*       *       *       *

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyer and the Company have caused this Mutual
Termination Agreement to be duly executed as of the date first written above.

                      THE COMPANY:    
 
                    GOLDEN PHOENIX MINERALS, INC.    
 
                    By:   /s/ Robert Martin                       Name:   Robert
Martin         Title:   President    
 
                    BUYER:    
 
                    FUSION CAPITAL FUND II, LLC         BY: FUSION CAPITAL
PARTNERS, LLC         BY: ROCKLEDGE CAPITAL CORPORATION    
 
                    By:   /s/ Josh Scheinfeld                       Name:   Josh
Scheinfeld         Title:   President    

5



--------------------------------------------------------------------------------



 



EXHIBIT “A”
WRITTEN NOTICE OF TERMINATION

6



--------------------------------------------------------------------------------



 



(GOLDEN PHOENIX LOGO) [f29528f2952802.gif]
April 23, 2007
VIA CERTIFIED MAIL
Fusion Capital Fund II, LLC
222 Merchandise Mart Plaza, Suite 9-112
Chicago, IL 60654
Attn: Steven G. Martin
     Re:     NOTICE OF TERMINATION
Dear Mr. Martin:
     Pursuant to that certain Common Stock Purchase Agreement by and between
Golden Phoenix Minerals, Inc. (the “Company”) and Fusion Capital Fund II, LLC
(“Fusion”) (the “Agreement”), the Company is hereby providing notice that as of
April 23, 2007, the Agreement is hereby terminated in accordance with
Section 11(k)(v) thereto. Hence, Fusion must refrain from making any further
purchases of the Company’s common stock under the Agreement and as registered on
Form SB-2, as amended (SEC File No. 333-131226).
     Should you have any questions, please contact our attorney, Scott E.
Bartel, at (916) 930-2513.

            Very truly yours,


/s/ Robert A. Martin

Robert A. Martin,
President
                       

